Citation Nr: 1637502	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-28 317	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and/or posttraumatic stress disorder PTSD.

3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable disability rating for renal insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Montgomery, Alabama.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

When this case was last before the Board in July 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The Board notes that in a July 2015 decision, the Board granted entitlement to a disability rating of 20 percent, but not higher, for the Veteran's diabetic neuropathy of the right lower extremity, effective December 6, 2012.  The Board also granted a rating of 20 percent, but not higher, for bladder paresthesia, effective December 6, 2012.  The Appeals Management Center (AMC) in Washington, D.C., subsequently issued a rating decision in December 2015, implementing the Board's decision.  In January 2016, the Veteran filed a notice of disagreement with correspondence stating that he appreciated the increased ratings for each condition, but still disagreed with the effective dates.  The Board notes, however, that a notice of disagreement may only be filed with respect to "an adjudicative determination by the agency of original jurisdiction."  38 C.F.R. § 20.201 (2016).  The Veteran may not challenge the merits of the Board's decision by expressing disagreement with a rating decision issued by the Agency of Original Jurisdiction (AOJ) which simply implements the Board's decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("a RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal.").  Because the Board, in its July 2015 decision, addressed the ratings assigned to the Veteran's right lower extremity diabetic neuropathy and bladder paresthesia throughout the period on appeal, the issues indicated by the Veteran in his January 2016 notice of disagreement have already been adjudicated by the Board.  Accordingly, the Board finds that neither issue is now before it.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and entitlement to initial disability ratings in excess of 10 percent and 0 percent for GERD and renal insufficiency, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea has been aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duties to notify or assist is necessary.
 
Legal Criteria

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence to show that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. §3.310).  Given the favorable nature of the Board's decision on a secondary basis, the Board will not address a theory of direct service connection.

Background and Analysis

The record shows the Veteran has been diagnosed with sleep apnea, and that he is service-connected for type II diabetes mellitus and PTSD.  He has asserted that his sleep apnea was caused by, or has been aggravated by his diabetes, his PTSD, or both.

The Veteran was afforded a VA examination in October 2009.  The examiner confirmed a diagnosis of sleep apnea, but stated that documentation to support a medical connection between the sleep apnea and the Veteran's military service was not provided at the examination.  The examiner further stated that there was no evidence in current medical literature that either diabetes or PTSD was a cause of sleep apnea.
The Veteran was afforded an additional VA examination in March 2011.  The examiner stated that there was no evidence of a causal association between sleep apnea and diabetes in the medical literature, and while diabetes and sleep apnea share similar risk factors such as obesity, and untreated sleep apnea can increase the risk of developing diabetes, diabetes does not lead to the development of sleep apnea.  As such, the examiner concluded the Veteran's sleep apnea was not caused by his type II diabetes mellitus.

In its July 2015 remand, the Board noted that the October 2009 and March 2011 VA examiners had not provided opinions as to whether the Veteran's sleep apnea had been aggravated by his service-connected diabetes or PTSD.  As such, the Board remanded the claim for an additional VA opinion addressing the issue.

The Veteran was subsequently afforded an additional VA examination in March 2016.  The examiner confirmed the Veteran's diagnosis of sleep apnea, and noted his report that he had been prescribed a sleep mask, but could not wear it due to nightmares.  In a May 2016 addendum opinion, the examiner simply stated that it was less likely than not that the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected diabetes, since there was no medical evidence to suggest the Veteran's sleep apnea was caused by his diabetes.  The examiner provided no opinion as to whether the Veteran's sleep apnea had been caused or aggravated by his service-connected PTSD.

In a June 2016 statement, the Veteran's private physician, Dr. Michael Labanowski., a specialist in neurology, neurophysiology, and sleep disorders, stated that the Veteran had undergone treatment at his office for sleep apnea.  Dr. Labanowski noted the Veteran's prior PTSD diagnosis.  He stated that it was more likely than not that the Veteran's PTSD was an aggravating factor for his sleep apnea.  Dr. Labanowski stated that this opinion was based on his professional education, training, certification, experience and knowledge of the Veteran's medical conditions.  Dr. Labanowski explained that medical research showed that chronic activation of stress hormones by PTSD can lead to neural sensitization, which in turn leads to upper airway dysfunction such as with sleep apnea.  Dr. Labanowksi stated that the chronic symptoms of sleep apnea such as nonrestorative sleep, disrupted sleep, waking at night gasping or feeling short of breath, as well as day time sleepiness, overlap with the signs and symptoms of PTSD.  Dr. Labanowski noted that this supported a relationship between the Veteran's PTSD and his sleep apnea.

The Board first notes that the October 2009 and March 2011 VA examiners' findings that no medical literature supported a connection between PTSD and sleep apnea are contradicted by Dr. Labanowski's findings.  In addition, the Board notes that the March 2016 VA examiner was a nurse practitioner, while the specialties of the October 2009 and March 2011 examiners were not provided.  Conversely, Dr. Labanowski is a specialist in neurology, neurophysiology, and sleep disorders.  As such, the Board has determined the June 2016 opinion by Dr. Labanowski. as to the etiology of the Veteran's sleep apnea is entitled to significant probative weight.

Upon a careful review of the foregoing, the Board finds that the evidence supporting the Veteran's claim is at least in equipoise with the evidence weighing against the claim.  Accordingly, granting of the claim is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's remaining claims are decided.

The Veteran claims his currently diagnosed hypertension is proximately due to, or has been aggravated by, his service-connected type II diabetes mellitus.  Alternatively, he claims his hypertension is proximately due to, or has been aggravated by, his service-connected PTSD.

The Veteran was afforded a VA examination in October 2009.  The examiner confirmed his diagnosis of hypertension.  However, the examiner stated there was no evidence of proteinuria in the Veteran's medical records, and as such, his hypertension was not a chronic complication of diabetes.  The examiner further stated that there was no documentation provided at the examination to support a claim that the Veteran's hypertension was caused by his PTSD.

In its July 2015 remand, the Board found that the October 2009 examination report provided inadequate opinions as to whether the Veteran's hypertension was permanently aggravated by his service-connected diabetes or PTSD.  Accordingly, the hypertension claim was remanded for addendum opinions addressing these issues.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in March 2016.  The examiner confirmed the Veteran's diagnosis of hypertension.  In a May 2016 addendum opinion, the examiner stated that the Veteran had been diagnosed with hypertension in 1992.  She stated the Veteran was diagnosed with elevated blood sugar in 1992 and borderline diabetes in 1994.  She stated there was no medical evidence to suggest the elevated blood sugar in 1992 caused the Veteran's hypertension.  Therefore, she stated, it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes.  With regard to his PTSD, the examiner again stated the Veteran had been diagnosed with hypertension in 1992.  She stated there was no medical evidence to suggest he suffered from PTSD prior to this time.  Therefore, she stated, it was less likely than not that the Veteran's service-connected PTSD caused or aggravated his hypertension.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that with regard to the Veteran's diabetes and PTSD, the March 2016 examiner relied entirely on the absence of each condition prior to the Veteran's hypertension diagnosis in order to conclude that neither condition had caused or aggravated the Veteran's hypertension.  While this rationale might support a finding that neither condition caused the hypertension, it does not answer the question of whether either condition, once present, aggravated the hypertension.  That is, even assuming that neither diabetes nor PTSD was present before the Veteran developed hypertension, the possibility still remains that either condition, after its onset, may have permanently worsened the Veteran's already present hypertension beyond its natural progression.  This possibility was not addressed by the examiner.  As such, an additional remand for an addendum opinion is warranted.

The Board also notes that in June 2016, the AMC granted the Veteran's claims for service connection for GERD and renal insufficiency, and assigned 10 percent and noncompensable ratings, respectively.  In July 2016, the Veteran filed a notice of disagreement with respect to the ratings assigned by the AMC.  Because a timely notice of disagreement has been received, the Board is required to remand both issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).
 
Finally, as it appears the Veteran receives continuous treatment through VA, any outstanding VA treatment records dated from October 2015 to the present should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from October 2015 to the present.  All records and/or responses received should be associated with the claims file.
2.  Then, forward the Veteran's claims file to a qualified examiner to determine the nature and etiology of his hypertension.  The record, including a copy of this remand, must be made available to the examiner.  If the examiner determines that an additional examination should be performed, such an examination should be scheduled.

Following a review of the claims file and an additional examination, if deemed necessary, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by his type II diabetes mellitus or PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale should be given for all opinions and conclusions expressed.

3.  Issue a statement of the case addressing the claims for disability ratings in excess of 10 percent and 0 percent for GERD and renal insufficiency, respectively.  Notify the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal as to any issue, return the case to the Board for appellate review.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


